Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 17, 20-21, 25, 29-30, 36-37, 40 and 48-52 are pending and being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 62/363,417, filed July 18, 2016, is acknowledged.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 17, 20-21, 25, 29-30, 36-37, 40 and 48-52 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/041544 (of record, Peer hereafter, published March 20, 2014; PTO 892) in view of de Kruif et al (newly cited, FEBS Letter 399: 232-236, 1996; PTO 892) and US Pat No. 7,611,866 (of record, issued Nov 3, 2009; PTO 892).
Regarding claims 17 and 48, Peer teaches immunoparticle, e.g., LNP comprising a secondary antibody RG7/1.3 non-covalently attached via a linker Sulfo-NHS to an outer surface of a synthetic lipid based particle comprising synthetic lipids and the secondary antibody has specificity for a primary antibody (aka the secondary antibody binds to the Fc region of the primary antibody or complexed with the primary antibody, see entire document, claims 6-9, FIG. 2, in particular.  The synthetic lipid based immunoparticle comprises synthetic lipids such as phosphatidylcholine (PC), cholesterol (Chol), and DSPE-PEG(2000), see p. 11-12, 22, 34, in particular.  Examples of secondary antibodies are anti-mouse IgGl, IgG2a, IgG3, IgM (see p. 20), and RG7/1.3 scFv that binds to rat IgG2a, see Example 5.  Peer teaches methods of coupling (covalent or noncovalent) antibodies on particle’s outer surface (e.g., liposomes) are known in the art, see p. 21, line 16-19.  The indirect methods of attaching antibody to immunoliposome is flexible because the primary antibody can be easily switch to antibody of interest for targeting drug delivery to cell or site of interest. 
Regarding claim 20, Peer teaches the primary antibody is a humanize antibody, or human antibody, see claims 5, 7, in particular.
Regarding claim 21, Peer teaches the immunoparticle is loaded with a diagnostic agent or a therapeutic agent, see p. 8, claims 9, 13, 14, in particular.
Regarding claims, 25 and 49, Peer teaches the therapeutic agent is a polynucleotide agent, e.g., iRNA, see p. 23, in particular.
Regarding claims 29 and 30, Peer teaches the primary antibody is IgGl and the secondary antibody are of different isotype, e.g., IgG2 or IgG4, see p. 4.
Regarding claims 36 and 50, Peer teaches the immunoparticle is a polymeric particle, a microcapsule, a liposome, a microsphere, a micro emulsion, a nanoparticle as per claims 36 and 50, a nanocapsule, a nanosphere, or a nanocage, see p. 5.
Regarding claims 37 and 40, Peer teaches the lipid-based particle comprises a charge external surface, e.g., cationic lipid, see p. 5, claims in particular.
Peer does not teach the lipidated secondary antibody is non-covalently attached to an outer surface of a synthetic lipid-based particle comprising synthetic lipids via said lipidated peptide.  
However, De Kruif teaches biosynthetically lipid-modified human scFv can be incorporated into immunoliposome comprising lipids egg phosphatidylcholine (EPC)/egg phosphatidylglycerol (EPG)/cholesterol (Chol), see entire document, p. 233, right col.  The lipid-modified scFv can be purified from bacterial membrane and retain their binding activity, and can be spontaneously, stably and quantitatively associated with liposomes in an oriented manner, see p. 232, right col.  De Kruif teaches in vivo biosynthetically labeled scFv antibody may represent an improved targeting moiety incorporation into immunoliposomes, immunoliposomes represent a versatile class of in vivo delivery system that may be used in a large variety of applications, see p. 235.  
De Kruif does not teach the lipidated peptide comprises or consisting of CDQSSS (SEQ ID NO: 13) as per claims 51-52.  
However, the ‘866 patent teaches a lipidated peptide e.g., CDQSSS from E coli NlpA that recombinantly anchored the scFv antibody to the lipid membrane, see p. 20, para. 0176, in particular. The reference CDQSSS lipidated peptide or signal, is identical to the lipidated peptide (instant SEQ ID NO:13) disclosed in the specification at page 56.  Furthermore, it should be noted that the secondary antibody (clone RG7/E3) is same RG7/E3 scFv that binds to rat IgG2a as taught by Peer, see p. 56 and Example 5. The ‘866 patent teaches the fusion may comprise a linker polypeptide serving to link the candidate anchor polypeptide and the second polypeptide, e.g., antibody, see col. 8, line 67 bridging col. 9, line 2.  
In view of the combined teachings of Peer, De Kruif and the ‘866 patent, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to make an immunoliposome which comprises a monoclonal secondary antibody immunocomplexed with a primary antibody wherein the secondary antibody is non-covalently coupled on the outer surface of the liposome by substituting the lipidated primary scFv in the biosynthetically lipid-modified human scFv can be incorporated into immunoliposome comprising lipids egg phosphatidylcholine (EPC)/ egg phosphatidylglycerol (EPG)/cholesterol (Chol) of De Kruif for the lipidated secondary antibody RG7/1.3 that binds to the Fc domain of the primary IgG antibody of Peer wherein the secondary antibody comprises a lipidated peptide CDQSSS from E col as taught by the ‘866 patent to arrive at the claimed invention with a reasonable expectation of success, e.g.,  customized immunoliposomes for drug targeting.   
One of ordinary skill in the art would have had a reasonable expectation of success in making the claimed immunoparticle because de Kruif teaches isolated lipid modified human scFv comprising E coli lipoprotein signal sequence (SS-LPP) and E. Coli lipoprotein N-terminal amino acids (LPP) linked to the N-terminus of scFv can improved non-covalently coupled or incorporated into synthetic liposomes, see p. 233, right col, p. 235, Discussion, in particular. 
One of ordinary skill in the art would have been motivated to anchored the secondary antibody to the immunoparticle instead of the primary antibody in order to be more flexible as the secondary antibody is known to bind to the Fc region of any primary antibody; the primary antibody can ire changed according to the desire target for target specific delivery of the immunoparticle loaded with a pharmaceutical agent to the desire target.  
'The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  See KSR International Co. V. Teleflex Inc. 550 U.S. 398, 416 (2007).
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with diem.”  See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve tire claimed invention. Rather, the suggestion to combine may come from the prior art. as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 U5PQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in tire absence of evidence to the contrary.

Applicant’s argument and the Declaration of Itai Benhar under 37 CFR 1.132 filed April 20, 2022 is insufficient to overcome the rejection of claims 17, 20-21, 25, 29-30, 36-37, 40 and 48-52 based upon WO2014/041544 (of record, Peer hereafter, published March 20, 2014; PTO 892) in view of de Kruif et al (newly cited, FEBS Letter 399: 232-236, 1996; PTO 892) and US Pat No. 7,611,866 (of record, issued Nov 3, 2009; PTO 892) as set forth in the last Office action because:  (1) the claims are drawn to a product, not a method of making the immunoparticle.  (2) the patentability of a product is based on the product itself; the patentability of a product does not depend on its method of production, see MPEP 2113, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
 (3) In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the lipidated secondary antibody is anchored to an outer surface of the inner membrane of E coli as opposed to the outer membrane of E coli, a linker consisting of GGGGSGGGGSR linking the secondary scFv antibody to the particular NlpA lipidated signal peptide sequence CDQSS and the particular lipidated peptide CDQSS (SEQ ID NO: 13) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
(4) while the present inventors have developed a unique method of expressing a secondary antibody attached to a lipidated peptide in the inner membrane of a bacteria E coli and isolating this secondary antibody from the membrane of the bacteria into detergent micelles which are then incorporated in a correct orientation in the outer surface of a synthetic lipid particle in a self-assembly process followed by contacting with a primary antibody to obtain the claimed immunoparticle (see e.g. Figure 1C and page 20 line 19 through page 21 lines 22 of the instant application as filed), the claims are drawn to an immunoparticle, not a process of making a immunoparticle.  Furthermore, the method of anchoring antibody, e.g., scFv or IgG to the outer surface of the inner membrane of E coli using lipidated peptide NlpA (CDQSSS) and a linker is known in the art as evidenced by US patent 8,067,179 (see entire document, Fig 1, col. 19, line 18, Example 1, NlpA-ZZ-IgG for display onto the periplasmic face of the inner membrane), 7,094,571 (see entire document, Figure 6, col. 8, col. 11 to col. 12).  
In response to the argument that the presence of a linker between the secondary antibody and the lipidated peptide is needed in forming the claimed “immunocomplex”, the claims are drawn to “immunoparticle”, not “immunocomplex” as argued. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
For all these reasons, the rejection is maintained. 

Conclusion
No claim is allowed.   

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644